DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112


Previous Claim Rejections - 35 USC § 112 to Claims 1, 2, 5-14 are withdrawn in view of Applicant’s amendment filed on 10/07/2022

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2018/0322870) in view of Watanabe et al. (U.S. Pub. No. 2006/0241798). 


Regarding claims 1, 13 and 14, Lee et al. discloses an artificial intelligence apparatus for providing visual information, the artificial apparatus (see fig. 1, 5 (user interactive device, 100)) comprising:
a microphone (see fig. 5 (microphone)) 
a display (see paragraphs 0013-0014, 0044, fig. 23 (540); display); and 
a processor configured to (see fig. 5 (processor, 110)):
obtain sound data output through the microphone (see paragraph 0090);
determine whether a wake-up voice is included in the sound data (see paragraphs 0045, 0109; at step S6020, user interactive device 100 may determine whether a wake-up word is included in the speech);
based on determining that the wake-up voice is included in the sound data, determine a type of a content included in the sound data as being a command, wherein the command is a voice command for controlling the artificial intelligence apparatus (see paragraphs 0045,-0046, 0065, 0110 and fig. 6; user interactive device 100 recognizes a voice command when user interactive device 100 detects a predetermined word (e.g., a wake-up word or initiation word) in the speech);
based on determining that the wake-up voice is not included in the sound data, determine the type of content as being at least one of a first type or a second type, wherein the first type is a broadcasting program (see fig. 23, paragraphs 0214-0217; “I want to watch a movie”).
However, Lee et al. is silent as to the second type is a background music of the broadcasting program; obtain an electronic program guide (EPG) of the broadcasting program; generate, using the obtained EPG, information on the broadcasting program as a first related information corresponding to the first type of content corresponding to the first content and information on the background music as a second related information corresponding to the second type of content corresponding to the second content; and cause the display to display the generated first related information and the generated second related information.
Watanabe et al. discloses the second type is a background music of the broadcasting program (see paragraphs 0009, 0026, 0059; background music);
obtain an electronic program guide (EPG) of the broadcasting program (see paragraph 0107; title of a movie)
generate, using the obtained EPG, information on the broadcasting program as a first related information corresponding to the first type and information on the background music as a second related information corresponding to the second type (see paragraph 0107 and fig. 11; title of a movie and artist related to the background music); and 
cause the display to display the generated first related information and the generated second related information (see fig. 11).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. with the teachings of Watanabe et al., the motivation being to help boost the production value and cohesiveness of a video. 

Regarding claim 2, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 1).  Watanabe et al. discloses wherein the processor is further configured to: determine at least one item to be included in the generated first or second related information, wherein the first related information or the second related information is generated based on the determined at least one item (see fig. 11).


Regarding claim 7, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 2).  Watanabe et al. discloses wherein the processor is further configured to: based on the first or second of type of content corresponding to music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music; wherein the generated first related information or the second related information includes the determined item (see paragraph 0107 and fig. 11).



Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Watanabe et al. and as applied to claim 3 above, and further in view of Lee et al. (U.S. Pub. No. 2020/0004493).

Regarding claim 5, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 2). However, Lee et al. and Watanabe et al. are silent as to classify information included in the first or second related information into at least one category, output each classified information on each page corresponding to each category, wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page.
Lee et al. (‘493) discloses wherein the processor is further configured to: 
classify information included in the first or second related information into at least one category (see paragraphs 0135-0136 and fig. 8); and 
output each classified information on each page corresponding to each category (see paragraphs 0135-0136 and fig. 8),
wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page (see paragraphs 0135-0138 and fig. 8).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. and Watanabe et al. with the teachings of Lee et al. (‘493), the motivation being to easily identify content categories. 

Regarding claim 11, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 1).  However, Lee et al. and Watanabe et al. are silent as to convert the sound data into text using a speech to text, determine the type of the content in the converted text using a natural language processing engine, wherein at least one of the STT engine or the natural language processing engine is learned using a machine learning algorithm or a deep learning algorithm.
Lee et al. (‘493) discloses convert the sound data into text using a speech to text (STT) engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6); and
determine the type of the content in the converted text using a natural language processing engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6),
wherein at least one of the STT engine or the natural language processing engine is learned using a machine learning algorithm or a deep learning algorithm (see paragraphs 0080-0082, 0086, 0120 and fig. 6).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. and Watanabe et al. with the teachings of Lee et al. (‘493), the motivation being for ease of communication – no more illegible handwriting.

Regarding claim 12, Lee et al., Watanabe et al. and Lee et al. (‘493) discloses everything claimed as applied above (see claim 11).  Lee et al. discloses based on a command being included in the sound data, determine the type of the content as a command (see paragraphs 0071-0072,  and fig. 23);
obtain intention information corresponding to the sound data using the natural language processing engine (see paragraphs 0071-0072,  and fig. 23); and
generate a response of the intention information as the first or second related information (see paragraph 0071-0075, 0217).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Watanabe et al. and Lee et al. (‘493) as applied to claim 3 above, and further in view of Olds (U.S. Patent No. 10,157,401).

Regarding claim 6, Lee et al., Watanabe et al. and Lee et al. (‘493) discloses everything claimed as applied above (see claim 5).  Lee et al. discloses wherein the processor is further configured to:
determine a user preference category among the at least one category (see paragraphs 0072, 0171 and fig. 23); and
preferentially output a page corresponding to the user preference category when outputting the related information (see fig. 23; action movie list).
However, Lee et al., Watanabe et al. and Lee et al. (‘493) are silent as to wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer.
Olds discloses wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer (see col. 6, lines 6-21 and fig. 3(306)).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al., Watanabe et al. and Lee et al. (‘493) with the teachings of Olds, the motivation being to determining user’s viewing interest. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Watanabe et al. as applied to claim 7 above, and further in view of Juristovski et al. (U.S. Pub. No. 2012/0221975).

Regarding claim 8, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 2).  However, Lee et al. and Watanabe et al. are silent as to discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music and cause the display to display unit, the lyrics of the music in accordance with the matched progression.
Juristovski et al. discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music (see paragraphs 0056-0058); and
cause the display to display unit, the lyrics of the music in accordance with the matched progression (see paragraphs 0056-0058).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. and Watanabe et al. with the teachings of Juristovski et al., the motivation being to provide enhanced features. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Watanabe et al. as applied to claim 2 above, and further in view of Kim et al. (U.S. Pub. No. 2008/0134241).

Regarding claim 9, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 2).   However, Lee et al. and Watanabe et al. are silent as to wherein the processor is further configured to: based on the first or the second type of the content corresponding to a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast, wherein the generated first related information or the second related information includes the determined item.
Kim et al. discloses wherein the processor is further configured to: based on the first or the second type of the content corresponding to a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast, wherein the generated first related information or the second related information includes the determined item (see paragraph 0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. and Watanabe et al. with the teachings of Kim et al., the motivation being to display items for sale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Watanabe et al. as applied to claim 2 above, and further in view of Rolls et al. (U.S. Pub. No. 2009/0037966).

Regarding claim 10, Lee et al. and Watanabe et al. discloses everything claimed as applied above (see claim 2).  However, Lee et al. and Watanabe et al. are silent as to based on the first or the second type of the content corresponding to news, determine the item including related articles of the news, wherein generated first related information or the second related information includes the determined item.
Rolls et al. discloses based on the first or the second type of the content corresponding to news, determine the item including related articles of the news, wherein generated first related information or the second related information includes the determined item (see paragraph 0055).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee et al. and Watanabe et al. with the teachings of Rolls et al., the motivation being to provide a viewing user with information in addition to that being provided by the primary audio and/or video broadcast.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim		U.S. Pub. No. 2020/0365141
Kim 		U.S. Pub. No. 2019/0378493


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 2, 2022.